DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A breaker fluid containing lactide and method of use thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The amended claim recites “… lactide in solution”..  The specification recites for instant on ¶[0009] that breaker fluid that includes a base fluid; lactide; and a mixture of hydrolyzable esters of dicarboxylic  acids, the specification does not support the lactide solution as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0034320 A1) (“Ladva” herein –cited previously), FlexiSolv DBE Esters used as evidenc (“FlexiSolv- cited previously), and further in view of Todd et al. (US 2008/0139415) (“Todd” herein).

Claim 1
Ladva discloses a breaker fluid, comprising:
a base fluid;
 lactide; and
a mixture of hydrolyzable esters of dicarboxylic acids. [0030; 0046; 0051; 0059; 0072; 0082; 0109]
Ladva however does not explicitly disclose the lactide in solution. 
Todd teaches the above limitation (See paragraph 0017→ Todd teaches this limitation in that Poly(ortho ethers) (that may be referred to as poly(ortho esters)); aliphatic polyesters; lactides, poly( lactides); glycolides; poly(glycolides); lactones; poly(.epsilon.-caprolactones); poly(hydroxybutyrates); anhydrides; poly(anhydrides); and poly(amino acids) may also be suitable if dissolved in an appropriate solvent that does negatively impact the subterranean formation in which they be used (e.g., they do not create an additional clean up hindrance).) for the purpose of degrading slowly over 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the lactide of Ladva with the above limitation, as taught by Todd, in order to degrade slowly over time as opposed to instantaneously and/ or be added in liquid form to the treatment fluid to form droplets within the treatment fluid. [0017]

Claim 2
Ladva discloses the breaker fluid of claim 1, wherein the mixture of hydrolysable esters ofdicarboxylic acids contains C3 to C8 dicarboxylic acids. [0043; 0059]

Claim 3
Ladva discloses the breaker fluid of claim 1, wherein the mixture of hydrolysable esters of dicarboxylic acids includes about 57-67 wt. % dimethyl glutarate, 18-28 wt. % dimethyl succinate, and 8-22 wt. % dimethyl adipate. Ladva discloses ¶[0051] that suitable degradable oleaginous fluids includeFlexisOLV.RTM. dibutyl ester (DBE) (INVISTA, Koch Industries, USA).. dibutyl ester components of dimethyl succinate, dimethyl glutarate and dimethyl adipate.... FlexiSolv,used as evidence recites on Technical Information FlexiSolv DBE Esters with 60 wt. % dimethvl glutarate, 22 wt. % dimethyl succinate, and 18 wt. % dimethyl adipate.

Claim 4

%.lt would have been obvious to one having ordinary skill in the art before the effective
filling date of the claimed invention to have the hydrolysable dicarboxylic acid esters
forms about 10-99 wt. %, and lactide forms about 1 to 90 wt. %, since it has been held
that [W]here the general conditions of a claim are disclosed in the prior art, discovering
the optimum or workable ranges involves only routine skill in the art. In re Aller. 105
USPQ 233.

Claim 5
Ladva discloses the breaker fluid of claim 1, further comprising an acid. [0066]

Claim 7
Ladva discloses the breaker fluid of claim 1, wherein the base fluid is a brine that
[0059].
Ladva does not explicitly disclose the terminology as recited within the claimed
invention: Brine that includes divalent halides selected from alkaline earth halides or
zinc halides. lt is well-known in the art that and the Examiner would take notice that a
brine comprises NaCl among others alkaline earth halides. Therefore, the Examiner
interprets this disclosure to read on the claimed invention.

Claim 8
Ladva discloses the breaker fluid of claim 1, further comprising a solubility modifier selected from the group consisting of polyols, glycols, glycol ethers, or polyglycols. [0066]

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ladva, Todd, as applied to claim 1 above, and further in view of Willberg et al. (US 2008/0119374 A1) (“Willberg” herein-cited previously)

Claim 6
Ladva discloses the breaker fluid of claim 1. Ladva however does not explicitly disclose
further comprising an oxidant.
 	Willberg teaches the above limitation (See paragraph 0075— Willberg teaches
this limitation in that water-in-oil emulsions, the internal aqueous liquid phase may
include water or other aqueous liquids. Examples of aqueous liquids that may be used
for the internal phase include aqueous solutions containing mineral acid, organic acids or acid generating species, bases or base generating species, oxidizers, enzymes, chelating agents, polymer crosslinking agents and crosslinking agents) for the purpose of forming acids upon degrading, and their use, particularly in the treatment of subterranean formations. [0001]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to modify the method of Ladva
with the above limitation, as taught by Willberg, in order to treat the subterranean
formations.
Response to Arguments
Applicant's arguments filed on 07/08/2021 with regards to objection of the title have been fully considered but they are not persuasive. The title recites a breaker, however, the breaker is not even part of the claim limitation.   
Applicant’s arguments rely on language solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitation breaker is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant’s arguments, filed on 07/08/2021, with respect to objection of claims 5 and 8 have been fully considered and are persuasive.  The objection of the claims 5 and 8 has been withdrawn. 

Applicant’s arguments, filed on 07/08/2021, with respect to rejection of claim 4 under 35 USC 112 (b) /second has been fully considered and are persuasive.  The rejection of the claim 4 has been withdrawn. 

Applicant’s arguments, filed on 07/08/2021, with respect to DP rejections have been fully considered and are persuasive.  The Terminal Disclaimer has been accepted 

Applicant’s arguments, filed on 07/08/2021, with respect to the rejection(s) of Claims 1-5 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated
by Ladva et al. (US 2014/0034320 A1) (“Ladva” herein) and in further view of FlexiSolv
DBE Esters used as evidence (FlexiSolv). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/30/2021